 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 1 of 34



 1 Edwin Aiwazian (Cal. State Bar No. 232943)
   Arby Aiwazian (Cal. State Bar No. 269827)
 2 Joanna Ghosh (Cal. State Bar No. 272479)
 3 LAWYER for JUSTICE, PC
   410 West Arden Avenue, Suite 203
 4 Glendale, California 91203
   Tel: (818) 265-1020 / Fax: (818) 265-1021
 5
 6 Attorneys for Plaintiffs Thomas Beltran, Mario Martinez, and Juan Rivera
 7 Susan K. Hatmaker (Cal. State Bar No. 172543)
   Robert Branch (Cal. State Bar No. 154963)
 8 HATMAKER LAW GROUP
   7522 North Colonial Avenue, Suite 105
 9
   Fresno, California 93711
10 Tel: (559) 374-0077 / Fax: (559) 374-0078
11 Attorneys for Defendant Olam West Coast, Inc., Erroneously sued as Olam Spices and Vegetables,
   Inc.
12
13                                  UNITED STATES DISTRICT COURT

14                                 EASTERN DISTRICT OF CALIFORNIA

15 THOMAS BELTRAN; MARIO                                   )       Case No. 1:18-cv-01676-NONE-SAB
   MARTINEZ; MARIA CLAUDIA OBESO                           )
16 COTA; individually, and on behalf of other              )       CLASS ACTION
   members of the general public similarly                 )
17 situated; JUAN RIVERA; MARIANA                          )       OBJECTIONS TO MAGISTRATE
                                                                   JUDGE’S FINDINGS AND
18 RAMIREZ; ALEXANDER SOLORIO;                             )       RECOMMENDATIONS THAT
   individually, and on behalf of other                    )       PLAINTIFFS’ MOTION FOR
19 members of the general public similarly                 )       PRELIMINARY APPROVAL OF CLASS
   situated and on behalf of other aggrieved               )       ACTION AND COLLECTIVE ACTION
20 employees pursuant to the California Private            )       SETTLEMENT SHOULD BE DENIED
   Attorneys General Act;                                  )
21
                                                           )
22                   Plaintiffs,                           )
                                                           )
23 vs.                                                     )
                                                           )
24 OLAM SPICES AND VEGETABLES, INC.,                       )
   an unknown business entity; and DOES 1                  )
25 through 100, inclusive,
                                                           )
26                                                         )
                     Defendants.
                                                           )
27                                                         )
                                                           )
28
                                                               1
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 2 of 34



 1
   Joseph Lavi (Cal. State Bar No. 209776)
 2 Vincent C. Granberry (Cal. State Bar No. 276483)
 3 LAVI & EBRAHIMIAN, LLP
   8889 Olympic Blvd., Suite 200
 4 Beverly Hills, California 90211
   Tel: (310) 432-000 / Fax: (310) 432-0001
 5
 6 Sahag Majarian II (Cal. State Bar No. 146621)
   LAW OFFICE OF SAHAG MAJARIAN II
 7 18250 Ventura Boulevard
   Tarzana, California 91356
 8 Tel: (818) 609-0807 / Fax: (818) 609-0892
 9
   Attorneys for Plaintiffs Maria Claudia Obeso Cota and
10 Alexander Solorio
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            2
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 3 of 34



 1 I.       OBJECTIONS
 2          Plaintiffs Thomas Beltran, Mario Martinez, Mario Claudia Obeso Cota, Juan Rivera, and
 3 Alexander Solorio (“Plaintiffs”) and Defendant Olam West Coast, Inc., erroneously sued as
 4 “Olam Spices and Vegetables, Inc.” (“Defendant”) present the following objections to
 5 Magistrate Stanley A. Boone’s Findings and Recommendations Denying Plaintiffs’ Motion for
 6 Preliminary Approval of Class Action and Collective Action Settlement (“Magistrate’s Order:”):
 7          1.       The Magistrate’s Order erroneously concludes that there are deficiencies in the
 8                   Motion for Preliminary Approval that preclude the Court from finding the
 9                   settlement is fair and reasonable. In regard, the Magistrate’s Order erroneously
10                   concludes that:
11                   a. Plaintiffs have not addressed how they calculated the potential value of the
12                       claims as, Plaintiffs did in fact, as explained below, provide detailed analyses.
13                   b. That Plaintiffs did not discuss whether liquidated damages were included in
14                       the FLSA damage calculation, which could have easily been explained
15                       through supplemental briefing.
16                   c. That Plaintiffs did not mention whether the FLSA damages were calculated
17                       using a two or three-year limitations period. Again, this could have been
18                       addressed by supplemental briefing.
19                   d. Contrary to the Magistrate’s Order, there is ample detail of the “large
20                       deductions” in the realistic value from the determined potential liability,
21                       which is laid out in the lengthy discussion of the contested issues and risk of
22                       litigation. Further information about the claims and the various discounting
23                       factors could be addressed in supplemental briefing.
24                   e. The Magistrate’s Order improperly denies approval based upon the perceived
25                       excessive attorneys’ fees because such fees were adequately supported by the
26                       work performed Class Counsel, which Class Counsel will submit extensive
27                       records for at final approval.
28
                                                            3
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 4 of 34



 1                   f. The Magistrate’s Order improperly denies approval based upon the perceived
 2                       excessive incentive fees because such fees were adequately supported by the
 3                       work performed by each named plaintiff as described in their respective
 4                       declarations submitted with the Motion for Preliminary Approval.
 5                   g. The perceived “smooth sailing” agreement for the attorneys’ fees and
 6                       Incentive Awards is easily addressed by its removal, which could have been
 7                       addressed by supplemental briefing and an amendment to the settlement.
 8                   h. The conclusion in the Magistrate’s Order that the findings give rise to an
 9                       inference that a conflict of interest has been created between the
10                       representative Plaintiffs and the Class Counsel is not supported by the facts of
11                       the settlement and instead, as mentioned above, the attorneys’ and incentive
12                       fees are adequately supported here.
13          2.       The Magistrate’s Order erroneously concludes that Plaintiffs have not
14                   demonstrated that there is a bona fide dispute over the FLSA claims. A bona fide
15                   dispute does exist here, including, but not limited to, whether there was good
16                   faith, whether the de minimum rule applies, the amount, if any, and for the same
17                   reasons the California wage and hour claims are at risk, including whether the
18                   rounding was or was not improper.
19          3.       The Magistrate’s Order erroneously concludes that the opt-in procedure for the
20                   FLSA claims is improper and/or inadequate. However, the check-cashing opt-in is
21                   not only acceptable, but has been approved by a number of courts, and the
22                   parameters assure adequate notice to the potential collective member that they are
23                   opting into a collective settlement and what that means.
24          4.       The Magistrate’s Order erroneously concludes there was no notice of the
25                   settlement to the LWDA, when in fact there was, and to the extent that the giving
26                   of such notice was not clear, supplemental briefing could have easily addressed
27                   that misunderstanding.
28
                                                            4
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 5 of 34



 1              5.       The Magistrate’s Order erroneously concluded the cy pres was not adequately
 2                       supported despite the fact that there are not fewer than five cases from the district
 3                       courts in California, including the Eastern District, that have already approved the
 4                       United Way as an appropriate cy pres in a wage and hour class action.
 5              6.       The Magistrate’s Order concludes that the Court retaining continuing jurisdiction
 6                       over the settlement post-judgment is inappropriate. While the parties do not agree
 7                       with the Magistrate’s findings, the parties do not anticipate any post-judgment
 8                       issues and therefore have agreed to remove the provision.
 9              7.       The Magistrate’s Order erroneously concludes that there is only conclusory
10                       allegations of a Uniform Policy or Procedure for purposes of certification. In fact,
11                       the basis of the claims is the practice of rounding and so the perceived differences
12                       between the clock in times at the different facilities is a difference without a
13                       distinction.
14 II.          RELEVANT BACKGROUND FOR OBJECTIONS
15              On April 13, 2020, Plaintiffs filed a Motion for Preliminary Approval of Class and
16 Collective Action Settlement (“Motion for Preliminary Approval”) and supporting documents
17 seeking approval of the Third Amended Class Action and Collective Action Settlement and
18 Release Agreement (“Settlement” or “Settlement Agreement”)1 reached by and between
19 Plaintiffs and Defendant.
20              On June 2, 2020, the Court issued its Findings and Recommendations raising multiple
21 points of inquiry in connection with the Motion for Preliminary Approval and recommending
22 denial of the Motion for Preliminary Approval. The Magistrate’s Order calls for any objections
23 to be filed within twenty-one days. The parties hereby submit this objection in order to address
24 the Magistrate’s concerns regarding the issues raised in the Magistrate’s Order.
25 ///
26 ///
27   1
    The Third Amended Class Action and Collective Action Settlement and Release Agreement is attached as
28 EXHIBIT    1 to the Declaration of Edwin Aiwazian in Support of Plaintiffs’ Motion for Preliminary Approval of
   Class and Collective Action Settlement (Dkt. 25-001) filed on April 13, 2020.
                                                            5
         Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                   Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 6 of 34



 1 III.        THE FINDINGS AND RECOMMENDATIONS SHOULD NOT BE ADOPTED BY
 2             THE COURT
 3        A.        THE MAGISTRATE JUDGE’S DECISION ERRONEOUSLY CONCLUDES
 4                  THAT THERE ARE DEFICIENCIES IN THE MOTION FOR
 5                  PRELIMINARY APPROVAL THAT PRECLUDE THE COURT FROM
 6                  FINDING THE SETTLEMENT IS FAIR AND REASONABLE
 7             1.     Plaintiffs have Addressed How the Potential Value of the Claims were
 8                    Calculated and Can Elaborate Further with Supplemental Briefing
 9             The Magistrate’s Order took issue with potential value of the claims and how that was
10 calculated. As set forth in the Declaration of Edwin Aiwazian in Support of Plaintiffs’ Motion
11 for Preliminary Approval filed on April 13, 2020 (“Declaration of Edwin Aiwazian” or
12 “Aiwazian Decl.”), and discussed in the Motion for Preliminary Approval, both sides had the
13 opportunity to interview witnesses and conducted significant discovery and investigation into the
14 facts of the case. (Aiwazian Decl., ¶ 14.) For example, Class Counsel prepared for and took
15 three (3) depositions of Defendant’s Person Most Knowledgeable (“PMK”) designees on
16 February 24, 2017 and February 27, 2017 and prepared for and defended the depositions of
17 Plaintiffs Beltran and Martinez on February 28, 2018. (Ibid).                  Class Counsel also engaged in
18 Belaire-West notice administration (by which Class Counsel obtained the contact information of
19 Class Members who did not opt out of the disclosure of their information), interviewed many
20 Class Members, and obtained and reviewed the employment records of over half a dozen Class
21 Members and FLSA Members. (Ibid).               Both sides propounded and responded to multiple sets of
22 written discovery requests in various forms. (Ibid). Class Counsel reviewed thousands of pages
23 of data and documents, including but not limited to: Plaintiffs’ and multiple other Class
24 Members’ employment records, over ten thousand pages of employee time detail records, almost
25 fifteen thousand pages of employee payroll records, various orientation materials (such as the
26 Orientation Training Agendas for 2011 and 2012, the 2012 Employee Orientation Checklist, the
27 Orientation Employee Guidelines for 2011 and 2012, and the Orientation Handbook for
28
                                                            6
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 7 of 34



 1 Production Hourly Employees for 2015), Defendant’s Payroll Action Form, Defendant’s Second
 2 Meal Period Waiver agreement, Defendant’s policies and practices (such as the Standards of
 3 Conduct, Good Manufacturing Practices, Timekeeping Record Requirements, and Modest Plant
 4 Rules), various agreements and acknowledgements (such as the Agreement Acknowledgement
 5 of Receipt of Employee Handbook, Acknowledgement of Receipt of Company Policies, Personal
 6 Protective Equipment Policy Acknowledgment, and 2009 Conagra Foods/Code of Conduct
 7 Acknowledgement), fourteen versions/iterations of employee handbooks (such as Employee
 8 Handbooks dated September 2010, September 2012, 2013, 2014, 2015, and July 1, 2015;
 9 Employee Handbook for full time regular employees dated May 2009; Firebaugh, California
10 Employee Handbook for seasonal employees dated March 2012 and April 2012; Gilroy,
11 California Employee Handbook dated 2016; Firebaugh, California Employee Handbook dated
12 2013; Williams Employee Handbook dated 2016; Hanford Employee Handbook dated 2015 and
13 2016), and multiple collective bargaining agreements (such as the Collective Bargaining
14 Agreements with Local Union 890 for the time periods of April 1, 2017 to March 31, 2012 and
15 April 1, 2012 to March 31, 2016 and the Collective Bargaining Agreement with UFCW Local 5
16 for the time period from July 11, 2011 to July 6, 2014). (Ibid). The parties also engaged in
17 extensive motion practice, researched applicable law, developed damages/valuation models in
18 preparation for mediation, and prepared for and attended court proceedings, two (2) mediation
19 sessions, and settlement negotiations. (Ibid). Counsel for the parties also met and conferred on
20 numerous occasions to discuss issues relating to the pleadings, venue, jurisdiction, motion
21 practice, discovery, and the production of various documents and data prior to the mediations
22 and engaged in extensive settlement negotiations over several months to try and resolve this
23 matter. (Ibid).
24
           Plaintiffs’ quantification of the value of the claims and Kullar analysis are set forth in the
25
   concurrently-filed Supplemental Declaration of Edwin Aiwazian. (Aiwazian Supp. Decl., ¶¶ 6-
26
   67.) As discussed therein, Plaintiffs’ estimates of what could potentially be recovered warranted
27
   further discounting based on the risks involved, including, and not limited to, overcoming
28
                                                            7
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 8 of 34



 1 Defendant’s arguments in its defense, overcoming Defendant’s arguments that it properly
 2 provided meal and rest breaks, paid for all hours of work, and properly reimbursed business
 3 expenses, satisfying requirement to certify a class, certify a collective, and satisfy manageability
 4 requirements, proving all of the elements of each cause of action, the derivative nature of many
 5 of the claims, the costs and expenses of further litigation, and the real possibility of no recovery
 6 after years of litigation. (Id., ¶¶ 14, 19, 24, 31, 36, 39, 45, 47-53.)
 7          Within the context of mediation, Defendant argued that the estimates of the value of the
 8 claims were overly ambitious and significantly inflated, asserting that there were multiple
 9 challenges to certification, representative adjudication, and the merits of the claims, including
10 and not limited to, the key claims for failure to pay overtime and minimum wages and non-
11 compliant meal and rest periods. (Id., ¶¶ 14, 19, 24, 31, 39, & 49.) For example, Defendant
12 contended that employees were required to record all hours worked, that its records accurately
13 reflected all time worked, and that it was not aware that work had been performed off-the-clock,
14 if any. (Id., ¶ 14.) Defendant also contended that it had a compliant overtime policy, and
15 produced wage statements reflecting time-and-a-half overtime compensation paid to many of the
16 employees (including, and not limited to, Plaintiffs). (Ibid.) Defendant also contended that its
17 rounding policy, while if effect, was fair and neutral and Defendant believed in good faith that it
18 was neutral. Defendant further contended employees worked in different locations, were subject
19 to different collective bargaining agreements, worked different shifts, and performed different
20 job duties, which raised highly individualized questions of fact. (Ibid.) Further, Defendant
21 contended that any time that was unrecorded as a result of its rounding policy was de minimis.
22 Defendant further contended that employees, by and large, had no written records to prove clear
23 instances of time worked off-the-clock that was not compensated, and variation as to the
24
   circumstances that could have caused the employees to work off-the-clock (with or without
25
   Defendant’s knowledge) presented potential challenges for certification with respect to
26
   commonality. (Ibid.)
27
   ///
28
                                                            8
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 9 of 34



 1              Defendant also contended that the non-compliant meal and rest period claims were
 2 meritless and unlikely to be certified because it contended that it had compliant meal and rest
 3 break policies and that putative class members were afforded the opportunity to take and did take
 4 duty-free meal and/or rest periods. (Id., ¶¶ 19 & 24.) Defendant further contended that any
 5 allegation that putative class members were forced to miss meal and rest periods, or take late,
 6 short, or interrupted ones, would require highly individualized questions of fact. (Ibid.)
 7              Plaintiffs and Class Counsel have conducted adequate investigation and discovery to be
 8 sufficiently informed of the nature and extent of the claims of Class Members and FLSA
 9 Members, and to enable both sides to fully evaluate the Settlement for its fairness, adequacy, and
10 reasonableness. (Id., ¶ 6.) The parties have agreed that this case is well-suited for settlement
11 given the legal issues relating to Plaintiffs’ principal claims, as well as the costs and risks to both
12 sides that would attend further litigation. (Id., ¶ 59.) The Settlement takes into account the
13 strengths and weaknesses of each side’s position, the uncertainty of how the case might have
14 concluded at certification, trial, and/or appeal, and the risks to recovery. (Ibid.)
15              Having the benefit of discovery, pre-lawsuit filing investigation, interviews of Plaintiffs
16 and other employees, and data and information produced by Defendant in advance of and during
17 the mediations and settlement negotiations, Plaintiffs recognized that if the litigation had
18 continued, legal and factual hurdles might have been encountered that would pose significant
19 risks to recovery on behalf of the Class Members and FLSA Members. (Aiwazian Decl., ¶ 13.)
20 Although a number of cases have found wage-and-hour actions to be amenable to class or
21 collective treatment2, some courts have found that, for various reasons, the issues raised here––
22
     2
         Campbell v. PricewaterhouseCoopers, LLP (E.D. 2008) 253 F.R.D. 586 , 605 (E.D. Cal. 2008) (Court
23 certified a wage and hour action on behalf of a class of certified public accountants who plaintiff
     contended was misclassified as exempt and found that they met the prerequisites listed in Fed.R.Civ.P.
24 23(A)); Hoffman v. Blattner Energy, Inc. (C.D. Cal. 2016) 315 F.R.D. 324, 338–39 (“The ‘predominance’
     prong is satisfied ‘[w]hen common questions present a significant aspect of the case and they can be
25 resolved for all members of the class in a single adjudication.’ ... ‘Claims alleging that a uniform policy
     consistently applied to a group of employees is in violation of the wage and hour laws are of the sort
26 routinely, and properly, found suitable for class treatment.’,” internal citations omitted.); Pena v. Taylor
     Farms Pac., Inc. (E.D. Cal. 2015) 305 F.R.D. 197, 210 (Court stated in connection of the certification of
27 a class of all current and former nonexempt hourly employees that the existence of a “policy, unofficial or
28 otherwise, encouraging or requiring such practices...is central to all claims because the existence or
     absence of a uniform policy would be persuasive evidence.”); Moore v. Ulta Salon, Cosmetics &
                                                                9
         Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                   Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 10 of 34



 1 off-the-clock work, unpaid wages, non-compliant meal periods, non-compliant rest periods, and
 2 unreimbursed business expenses––raise individualized issues and/or are unmanageable, and thus
 3 not suitable for adjudication on a class, collective, or representative basis.3
 4           Defendant contended that, in the context of a PAGA claim that is premised on the
 5 violation of multiple provisions of the California Labor Code (as is the case here) a court would
 6 not assess cumulative penalties, namely, if penalties are assessed, a penalty would only be
 7 assessed once per pay period, rather than cumulatively per violation during a pay period.
 8 (Aiwazian Supp. Decl., ¶¶ 47-48.) Defendant also contended that, if any penalty were assessed,
 9 only an initial violation penalty rather than a heightened, subsequent violation penalty would
10 likely be applied. (Id., ¶ 49.) Defendant also contended that an important feature of the PAGA
11 statute is that the court has discretion to reduce the penalties to be assessed against the
12 employer.4 (Ibid.)
13           There were also multiple additional risks to recovery, including, and not limited to, the
14 risk of possible bifurcation of discovery and/or trial of the PAGA claim–multiple courts have
15
     Fragrance, Inc. (C.D. Cal. 2015) 311 F.R.D. 590, 604 (Court stated in connection with a wage-and-hour
16 class action against a makeup retailer that the class action raised common questions which were
     susceptaible to common proof.); Stiller v. Costco Wholesale Corp. (9th Cir. 2017) 298 F.R.D. 611, 625
17 (With regards to a wage and hour class action, “The Court finds the questions of whether the Alleged
     Policy existed, was enforced on a companywide basis, and resulted in Costco's control over employees
18 satisfy the commonality requirement.”); Hall v. Best Buy Co. (E.D. Pa. 2011) 274 F.R.D. 154, 165
     (“Commonality is likewise satisfied because a question of law and fact is common to each class member:
19
     whether Best Buy had a uniform practice of refusing to pay for off-the-clock work that violated state
20   wage and hour laws.”); and Rivet v. Office Depot, Inc. (2016) 207 F.Supp.3d 417, 429 (Court found that
     the commonality requirement in a wage and hour class action regarding non-exempt employees was met
21   because they were subject to the same policy).
     3
       Brown v. Fed. Express Corp. (C.D. Cal. 2008) 249 F.R.D. 580, 587 (Court found in a wage and hour
22   case that due to “varied individual actual issued raised by Plaintiffs [the action] is likely to be
     unmanageable.”); Vasquez v. First Student, Inc. (C.D. Cal. Mar. 12, 2015) No. 2:14-CV-06760-ODW
23   EX, 2015 WL 1125643, at *7 (Court found in a wage and hour case that where the defendant had a class-
     wide policy, any discrepancies to the policy could not be resolved on a class-wide basis.); and Dunbar v.
24   Albertson's, Inc. (2006) 141 Cal. App. 4th 1422, 1431 (Court found with regards to a wage and hour case
     seeking unpaid overtime, individualized liability and significant variation in work load were
25   predominant).
     4
       Cal. Lab. Code § 2699(e)(2) (“[A] court may award a lesser amount than the maximum civil penalty
26   amount specified by this part if, based on the facts and circumstances of the particular case, to do
     otherwise would result in an award that is unjust, arbitrary and oppressive, or confiscatory.); Thurman v.
27   Bayshore Transit Management, Inc. (2012) 203 Cal.App.4th 1112, 1136 (holding that a court may reduce
28   the amount of PAGA penalties awarded to an employee based upon discretionary factors other than the
     employer’s ability to pay.)
                                                             10
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 11 of 34



 1 taken such an approach.5 Given the derivative nature of the PAGA claim, Defendant contended
 2 that violations of underlying California Labor Code provisions would not only have to be
 3 proven, but that it would also have to be demonstrated that the aggrieved employees actually
 4 suffered from said violations, and that in doing so, a court would also have to be satisfied that
 5 Defendant’s right to due process would not be abridged. (Id., ¶ 53.) While class certification
 6 requirements, strictly speaking, do not need to be satisfied with respect to the PAGA claim, there
 7 was a risk that the Court would determine that the PAGA claim was not sufficiently
 8 “manageable” and that representative adjudication would interfere with Defendant’s right to due
 9 process.6 Taking into account the risks of litigating the PAGA claim, Plaintiffs’ estimate of the
10 value of the PAGA claim was conservative, and this estimate warranted further discounting
11 based on multiple additional risks relating to representative adjudication of the PAGA claim.
12 (Id., ¶ 56.)
13 ///
14
     5
       See Amalgamated Transit Union, Local 1756 v. Superior Court (2009) 46 Cal.4th 993, 1001 (Noting
15
     that PAGA “require[s] a plaintiff to have suffered an injury resulting from an unlawful action”); Stafford
16   v. Dollar Tree Stores, Inc. (E.D. Cal. Nov. 21, 2014) 2014 WL 6633396, *4 (Court found that judicial
     economy supported bifurcation because of the difficulties and inherent uncertainties of being able to
17   establish liability with respect to a large number of potentially aggrieved employees and noted that
     “PAGA’s public purpose would be ill—served if the court finds [the plaintiff] has not been aggrieved by
18   a Labor Code violation”); Grappo v. Coventry Fin. Corp. (1991) 235 Cal.App.3d 496, 504 (Trial courts
     have “broad discretion to determine the order of proof in the interest of judicial economy”); see also Cal.
19   Code Civ. Proc. § 598 (The court may “when the convenience of witnesses, the ends of justice, or the
     economy and efficiency of handling the litigation would be promoted thereby, on motion of a party, after
20   notice and hearing, make an order. . . that the trial of any issue or any part thereof shall precede the trial
     of any other issue or any part thereof in the case[.]”); Cal. Code Civ. Proc. § 1048(b) (Court can separate
21   trial of any cause of action or of any separate issue in the interest of convenience or to avoid prejudice);
     Cal. Code Civ. Proc. § 2019.020(b) (Courts have the power to “establish the sequence and timing of
22   discovery for the convenience of parties and witnesses and in the interests of justice”); see Horton v.
     Jones (1972) 26 Cal.App.3d 952, 955 (Bifurcation and sequencing of litigation is allowed to avoid waste
23
     of time and money on trial and litigation of issue s could be rendered made moot.)
     6
24     See, e.g., Litty v. Merrill Lynch & Co., No. CV-14-0425-PA, WL 5904904 at *3 (C.D. Cal. Nov. 10,
     2014); Ortiz v. CVS Caremark Corp., No. C-12-05859, 2014 WL 1117614 (N.D. Cal. March, 18, 2014);
25   see also Duran v. US. Bank National Association (2014) 59 Cal.4th 1, 25, 29, 31, and 34-35 (Plaintiff
     needs to be able to demonstrate the illegal effects of the policy or de facto practice efficiently and
26   manageably, and in litigating representative actions the procedures utilized by the court “may not be used
     to abridge a party’s substantive rights,” including “abridge[ing] [the defendant’s] presentation of [a
27   defense] simply because that defense was cumbersome to litigate,” because of “principles of due
     process”); see also Knight v. Cashcall, Inc. (2014) 231 Cal.App.4th 112, 131 (noting “due process
28   principles” require that defendants have the opportunity “to fairly litigate individual liability questions”).
                                                                11
         Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                   Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 12 of 34



 1           Based on the risks involved and the costs and expenses of protracted litigation, and with
 2 the help of the mediator, Plaintiffs and Class Counsel concluded that it was in the best interests
 3 of the Class Members and FLSA Members to reach a settlement. (Id., ¶ 61.) Class Counsel
 4 submit that, based on all of the available information reviewed, the Settlement presented for
 5 preliminary approval is within a reasonable range of outcomes in light of all of the strengths and
 6 weaknesses of the claims at issue between the parties.
 7           Neither certification, liability, damages, nor entitlement to monetary recovery on a class-
 8 wide, collective, or representative basis is clear-cut, which is why the parties elected to settle this
 9 matter. Class Counsel applied appropriate discounts in light of the defenses asserted,
10 developments in the law, the facts and circumstances in this case, and the risks associated with
11 certification and representative adjudication. (Id., ¶¶ 16, 21, 26, 33, 36, 41, 45, & 55-56.) The
12 risks included, and were not limited to, the costs and uncertainty of further litigating this case
13 through trial and appeals, as well as consideration of the issues of, inter alia, whether each
14 employee worked off-the-clock, whether each employee worked in excess of 8 hours in a day or
15 40 hours in a week, whether each employee was not properly compensated for all hours worked,
16 whether each employee was not provided with compliant meal and rest periods, whether each
17 employee incurred reimbursable expenses that were not reimbursed, whether Defendant knew or
18 should have known about uncompensated work, and the derivative nature of the other claims
19 asserted in this case. (Ibid.) This Settlement, like most others, resolves disputed claims and is
20 the product of compromise.
21           In sum, for the aforementioned reasons, as well as the reasons and quantification set forth
22 in the concurrently filed Supplemental Declaration of Edwin Aiwazian, the settlement of this
23 matter is fair, reasonable, and adequate in light of the strengths and weaknesses of Plaintiffs’
24 claims.
25 ///
26 ///
27 ///
28
                                                            12
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 13 of 34



 1          2.       Plaintiffs Did Consider Liquidated Damages in the FLSA Damage
 2                   Calculation and Could Have Clarified with Supplemental Briefing
 3          Plaintiffs did consider liquidated damages when calculating the value of the FLSA
 4 claims. See Suppl. Aiwazian Decl., ¶ 15. The potential value of the minimum wage claim under
 5 the FLSA is estimated to be $3,509,746.76, inclusive of liquidated damages and the potential
 6 value of the overtime wage claims under the FLSA is estimated to be $9,609,444.56, inclusive of
 7 liquidated damages. Id.
 8          3.       Plaintiffs Used the Three Year Statute of Limitations in Calculating FLSA
 9                   Damages and Could Have Explained with Supplemental Briefing
10          To calculate the damages of the minimum wage and overtime wage claims under the
11   FLSA, Plaintiffs used data from the three-year statute of limitations. See Aiwazian Suppl. Decl.,
12   ¶¶ 7 & 15. During the three-year statute of limitations period (i.e., from July 2, 2012) there was
13   approximately 484,103 workweeks, which was used to calculate the estimated potential values
14   described above in section III.A.2. Id.
15          4.       Plaintiffs provide Ample Basis for the “Large Deductions” in Settlement
16                   from the Maximum Liability
17          As discussed above in section III.A.2., and in the concurrently filed Supplemental
18 Declaration of Edwin Aiwazian, Plaintiffs appropriately discounted the potential value of the
19 claims based on Defendant’s arguments, the evidence and information obtained, the
20 circumstances and realities of the case, the current state of the law, the costs of continued
21 litigation, and the risks of recovery. It should be noted that the steepest discounts were applied to
22 derivative claims (i.e., waiting-time penalties and wage statements) where recovery is contingent
23 on the other underlying claims being successful and on finding by the Court that Defendant acted
24 willfully. Totaling the potential value of only substantive (non-derivative) claims, the Total
25 Settlement Fund is closer to 11% of the potential value.
26          The potential value of the claims represents an assessment of a best-case-scenario that
27 was discounted in three separate stages that take into account: (1) risks of obtaining and
28 maintaining certification on each claim, (2) risks of succeeding on the merits and establishing
                                                            13
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 14 of 34



 1 liability on each claim after obtaining certification on the claim, and (3) risks associated with
 2 proving damages for each claim. A straight discount was not applied; rather, the risks at each of
 3 these stages were considered in a thoughtful, three-part discounting model based on the facts and
 4 circumstances of the case
 5          5.       The Magistrate’s Order Improperly Denies Approval Based Upon the
 6                   Perceived Excessive Attorneys’ Fees
 7          The Settlement provides for a Total Settlement Fund of $4,500,000 and an award of
 8 attorneys’ fees not to exceed 35% of the Total Settlement Fund (i.e., $1,575,000).
 9          Here, Class Members and FLSA Members will receive full and fair notice of the
10 attorneys’ fees and costs allocations provided for by the Settlement and to be sought by Class
11 Counsel at the final approval stage. Ultimately, the award of attorneys’ fees is made by the court
12 at the final approval hearing, using either the percentage-of-recovery or lodestar method, or both.
13 Vizcaino v. Microsoft Corp. (9th Cir. 2002) 290 F.3d 1043, 1047; In re Bluetooth Headset Prod.
14 Liab. Litig. (9th Cir. 2011) 654 F.3d 935, 942. Therefore, the question of whether Class Counsel
15 is entitled to an attorneys’ fee award in an amount up to $1,575,000 should be addressed when
16 Class Counsel brings an application for attorneys’ fees to be decided at the final approval
17 hearing, after Class Members and FLSA Members have had an opportunity to receive notice and
18 an opportunity to comment on the Settlement.
19          a. A Fee Award of a Percentage of the Entire Fund is Appropriate.
20          Courts have long recognized that an appropriate method for determining an award of
21   attorneys’ fees is based on a percentage of the total value of benefits made available to class
22   members by the settlement. See, Boeing Co. v. Van Gemert (1980) 444 U.S. 472, 478; Vincent
23   v. Hughes Air West, Inc. (9th Cir. 1977) 557 F.2d 759, 769; Serrano v. Priest (1977) 20 Cal.3d
24   25, 34. The purpose of this equitable doctrine is to spread litigation costs proportionally among
25   all beneficiaries so that the active beneficiary does not bear the entire burden alone. See Vincent
26   v. Hughes Air West, Inc. (9th Cir. 1977) 557 F.2d 759, 769. When others may derive benefits
27   from a litigant’s efforts, the litigant may require the passive beneficiaries to compensate those
28
                                                            14
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 15 of 34



 1   who made the benefits available. See, R. Pearle, California Attorney Fee Awards (CEB, 1993)
 2   §7 A, p. 7-5. Both state and federal courts have embraced this approach. See, e.g., Serrano,
 3   supra, 20 Cal.3d at 35; Crampton v. Takegoshi (1993) 17 Cal.App.4th 308, 317; Vincent, supra,
 4   557 F.2d at 769.
 5          In the Ninth Circuit, twenty-five percent (25%) of the settlement amount is the
 6 “benchmark” for attorneys’ fees awarded under the percentage method. Staton v. Boeing (9th
 7 Cir. 2003), 327 F.3d 938, 968; Vizcaino, 290 F.3d at 1048. However, importantly, district courts
 8 may adjust the twenty-five percent (25%) benchmark upward if “the percentage recovery would
 9 be [] too small [] in light of the hours devoted to the case or other relevant factors.” Six Mexican
10 Workers, 904 F.2d, supra, at 1311. In California, attorneys’ fees tend to be awarded above the
11 twenty-five percent (25%) federal benchmark. See Van Vranken v. Atl. Richfield Co. (N.D. Cal.
12 1995) 901 F.Supp.294 at 297 (holding that fee awards of 30-50% are more typical where total
13 recovery is less than $10 million); Craft v. Cnty. of San Bernardino (C.D. Cal. 2008) 624
14 F.Supp.2d 1123, 1127 (holding that fee awards in cases where the settlement amount is below
15 $10 million are often more than the 25% benchmark).
16          In Vizcaino, the Ninth Circuit laid out the factors to be considered in adjusting a fee

17 award from the “benchmark.” Vizcaino, supra, 290 F.3d at 1047-1050. These factors include:
18 (i) the size of the fund made available (and thus the resulting size of the percentage fee award);
19 (ii) the results obtained; (iii) the risk taken on by plaintiff’s counsel in pursuing the case with no
20 guarantee of victory or payment for the time and effort expended; (iv) incidental or non-
21 monetary benefits conferred by the settlement; (v) the effort expended by plaintiff’s counsel; (vi)
22 plaintiff’s counsel’s reasonable expectations based on the circumstances of the case and fee
23 awards in other cases; and, to a certain extent, (vii) the percentage fee award originally
24 contracted for between plaintiff and plaintiff’s counsel. Id. Each of these factors favors the
25 attorneys’ fees award provided for under the Settlement and contemplated to be sought by Class
26 Counsel.
27 ///
28 ///
                                                            15
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 16 of 34



 1              1. The Risk Assumed by Class Counsel.
 2              Class Counsel have borne all the risks and costs of litigation by taking on this case on a
 3 contingency basis. Class Counsel invested time, effort, and money with no guarantee of
 4 recovery. In cases where the “recovery is far from certain,” an award of more than twenty-five
 5 percent (25%) of the settlement amount as attorneys’ fees, is appropriate. In re Washington
 6 Public Power (9th Cir. 1994) 19 F.4d 1291, 1300; Vizcaino, 290 F.3d, at 1048.
 7              2. The Value of the Settlement for the Class Members and FLSA Members.
 8
                As a result of this litigation and extensive settlement negotiations, Defendant agreed to
 9
     pay a Total Settlement Fund of $4,500,000 to resolve this matter. The Net Settlement Fund to be
10
     distributed to Class Members who do not opt out of the Settlement (“Participating Class
11
     Members”) and FLSA Members is estimated to be $2,656,0007, with 75% (or $1,992,000) being
12
     distributed to Participating Class Members and 25% (or $664,000) being distributed to FLSA
13
     Members. The Settlement offers significant and present monetary relief to the Class Members
14
     and FLSA Members while avoiding further expense, risk, and delay in obtaining possible further
15
     recovery at an unknown time in the future with respect to highly-disputed claims.
16
                3. Efforts Expended by Class Counsel.
17
                This was a highly contested case that required a significant amount of time and labor
18
     since it was commenced on July 5, 2015. Both sides used the pre-mediation time period to
19
     investigate the veracity, strength, and scope of the claims, and Class Counsel were actively
20
     preparing the matter for class certification. (Aiwazian Decl., ¶¶ 11 & 13.) Class Counsel
21
     conducted a thorough investigation into the facts of the case, including, inter alia, interviews
22
     with Plaintiffs and other Class Members and FLSA Members. (Id., ¶ 11-14.) Class Counsel
23
     propounded and reviewed Defendant’s responses to multiple sets of written discovery requests in
24
25   7
     The Net Settlement Fund is the amount remaining after deducting the following from the Total
   Settlement Fund: (1) attorneys’ fees of up to $1,575,000 and reimbursement of litigation costs and
26 expenses of up to $65,000 to Class Counsel; (2) Incentive Awards of up to $33,500 collectively to
   Plaintiffs; (3) $112,500 to the LWDA for its share of the amount allocated toward civil penalties under
27 PAGA; (4) Settlement Administration Costs, which are currently estimated to be $58,000; and (5)
28 employer’s share of payroll taxes and contributions with respect to the wage portion of the Non-FLSA
   Payment and FLSA Payment (“Employer Taxes”).
                                                                16
         Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                   Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 17 of 34



 1 various forms and prepared for and took the deposition of three (3) of Defendant’s Person Most
 2 Knowledgeable witnesses and prepared for and defended the depositions of Plaintiffs Beltran and
 3 Martinez. (Id., ¶ 14.) Class Counsel reviewed and analyzed thousands of pages of data and
 4 documents produced by Defendant and obtained through other sources; met and conferred with
 5 Defendant’s counsel on numerous occasions over issues relating to the pleadings, jurisdiction,
 6 discovery, mediation, and the settlement negotiations; and prepared for and attended court
 7 proceedings, settlement negotiations, and two (2) mediation sessions. (Id., ¶¶ 12 & 14.)
 8           Class Counsel dedicated staffing and monetary resources necessary to prosecute the case
 9 diligently and with maximum efficiency and has spent a great deal of hours performing tasks in
10 this case.      (Aiwazian Supp. Decl., ¶ 7.) Class Counsel’s work will continue through the
11 settlement administration process and in seeking approval of the Settlement.                                  (Ibid.)
12 Accordingly, Class Counsel has expended and continues to expend significant efforts on this
13 matter, and this factor weighs in favor of the contemplated attorneys’ fees.
14
             4. The Skill and Reputation of the Attorneys.
15
             Class Counsel are recognized class action law firms that employed their attorneys’
16
     knowledge, skills, and experience in bringing this case to a successful conclusion. (Aiwazian
17
     Decl., ¶¶ 4-7; Declaration of Vincent Granberry in Support of Plaintiffs’ Motion for Preliminary
18
     Approval of Class and Collective Settlement (“Granberry Decl.”), ¶¶ 16-17.) Class Counsel
19
     have years of complex and class action litigation experience, have recovered millions of dollars
20
     on behalf of thousands of individuals in California, and have successfully handled numerous
21
     significant wage-and-hour class action and complex cases. (Ibid.) Defendant retained well-
22
     respected counsel to represent its defenses, and the ability of Class Counsel to obtain the
23
     significant monetary recovery provided by the Settlement in the face of formidable legal
24
     opposition, confirms the quality of Class Counsel’s representation. See In re KeySpan Corp. Sec.
25
     Litig. (E.D.N.Y. Sept. 30, 2005) No. 01-cv-5852 (ARR) (MDG) 2005 WL 3093399, at *11
26
     (“The quality of opposing counsel is also important in evaluating the quality of Class Counsel’s
27
     work”).
28
                                                             17
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 18 of 34


             5. Federal Courts Regularly Award Fees in Excess of the Percentage Amount
 1              Sought by Class Counsel.
 2
             Class Counsel’s request for attorneys’ fees of up to 35% of the Total Settlement Fund is
 3
     commensurate with federal court and, in particular, Ninth Circuit decisions, namely, case surveys
 4
     reflect that awards within this range, or more, are common. See, e.g., Newberg, Newberg on
 5
     Class Actions, 4th Ed., 2002 §14.6.              Many courts have approved percentage fee awards
 6
     equivalent to or greater than the percentage requested here, even when the award has involved a
 7
     substantial lodestar multiplier. See, e.g., In re Ampicillin Antitrust Litigation (D.D.C. 1981) 526
 8
     F.Supp. 494 (awarding attorneys’ fees in the amount of 45% of the settlement amount); Beech
 9
     Cinema, Inc. v. Twentieth-Century Fox Film Corp. (S.D.N.Y. 1979) 480 F.Supp. 1195, aff’d
10
     (2nd Cir. 1980) 622 F.2d 1106 (awarding approximately 53% of settlement amount as attorneys’
11
     fees); Van Gemert v. Boeing Co. (S.D.N.Y. 1981) 516 F.Supp. 412, 420 (awarding attorneys’
12
     fees in the amount of approximately 36% of the settlement amount); In re Buspirone Patent &
13
     Antitrust Litig. (S.D.N.Y. Apr. 11, 2003) MDL No. 1413, 2003 U.S. Dist. LEXIS
14
     26538 (applying a multiplier over eight times counsel’s lodestar); North Shore Hematology-
15
     Oncology Assoc., P.C. v. Bristol-Myers Squibb Co. (D.D.C. Nov. 30, 2004) No. 1:04-cv-248
16
     (EGS) (applying a multiplier of over eight times counsel’s lodestar); In re Relafen Antitrust Litig.
17
     (Order and Final Judgment dated Apr. 9, 2004) (D. Mass) No. 1:01-cv-12239 (WGY) (applying
18
     a multiplier of 4.88).
19
             b. The Lodestar Methodology Also Justifies the Attorneys’ Fees Provided for Under
20
                 the Settlement.
21
           While the percentage-of the-benefit approach is warranted as the primary basis of the fees
22
     award, courts may also use the lodestar method to “cross-check” the results of the other.
23
     Vizcaino, 290 F.3d, supra, at 1050; Laffitte v. Robert Half Int’l, Inc. (2016) 1 Cal.5th at 506
24
     (explaining that “[a] lodestar cross-check is simply a quantitative method for bringing a measure
25
     of the time spent by counsel into the trial court’s reasonableness determination”); Wershba v.
26
     Apple Computer, Inc., supra, 91 Cal.App. at 253. Importantly, “the lodestar calculation . . . does
27
     not override the trial court’s primary determination of the fee as a percentage” of the settlement
28
                                                             18
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 19 of 34



 1 amount and “does not impose an absolute maximum or minimum on the potential fee award.”
 2 Laffitte, supra, 1 Cal.5th at 505.
 3          As discussed in Section IV.A.3, supra, and in the Motion for Preliminary Approval, Class
 4 Counsel have spent a considerable amount of time and effort investigating, litigating, mediating,
 5 and settling this case, and have spent numerous hours performing tasks on behalf of Plaintiffs,
 6 the Class, and the FLSA Collective to date. (Aiwazian Supp. Decl., ¶ 7.) Class Counsel’s work
 7 in this matter will continue through administration and final approval of the Settlement. (Id., ¶
 8 8.) Class Counsel will provide evidence as to the time worked, litigation efforts, and further
 9 argument at the time of filing the motion for final approval of the Settlement and application for
10 Attorneys’ Fees and Costs, Incentive Awards, and Settlement Administration Costs, to be heard at
11 the Final Approval Hearing.
12          In light of the work performed to date and the work to be done in the future to obtain the
13 significant Settlement, the fees awarded in similar class action matters in California, and the
14 results obtained despite multiple risks to recovery, the contemplated attorneys’ fees award is well
15 within the range of reasonableness. Accordingly, Plaintiffs respectfully requests that the Court
16 grant preliminary approval of the allocation of attorneys’ fees in an amount of $1,575,000 to
17 Class Counsel.
18          Further, it should be noted that Class Counsel seeks attorneys’ fees in an amount up to
19 $1,575,000 (i.e., 35%) leaving a possibility that the Court may award less.
20          6.       The Magistrate’s Order Improperly Denies Approval based upon the
21                   Perceived Excessive Incentive Fees
22          The proposed Settlement provides for a Plaintiffs Beltran, Martinez, Obeso Cota, and
23 Solorio will each receive an Incentive Award of $7,500 and Plaintiff Rivera will receive an
24 Incentive Award of $3,500, which shall be paid out of the Total Settlement Fund. The requested
25 incentive awards are fair, reasonable, and adequate in light of the time and effort that Plaintiffs
26 have devoted to this case, as well as the risks that they have undertaken on behalf of the Class.
27 ///
28
                                                            19
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 20 of 34



 1          Plaintiffs were available whenever Class Counsel needed them and actively tried to
 2 obtain information that would benefit the Class. Plaintiffs stayed involved and maintained
 3 contact with Class Counsel throughout the litigation, since it was commenced nearly five years
 4 ago. They have each contributed a considerable amount of time and effort to this litigation on
 5 behalf of the Class and FLSA Collective, by assisting Class Counsel in identifying documents,
 6 gathering and producing relevant documents and information, providing the facts and evidence
 7 necessary to prove the allegations, speaking with other Class Members about the case, and
 8 discussing with Class Counsel about their work experiences with Defendant. Additionally, as
 9 stated in the Declaration of Thomas Beltran submitted in support of the Motion for Preliminary
10 Approval of Class and Collective Action Settlement (“Beltran Declaration”), Plaintiff Beltran
11 spent a substantial amount of time providing responses and producing documents in response to
12 multiple sets of formal, written discovery requests propounded by Defendant, which included
13 form interrogatories, special interrogatories, and requests for document production. Plaintiff
14 Beltran also spent a number of hours preparing for and attending a full day of deposition.
15          Plaintiff Martinez was also available whenever Class Counsel needed him and actively
16 tried to obtain and provide information that would benefit the Class. As stated in the Declaration
17 of Mario Martinez submitted in support of the Motion for Preliminary Approval of Class and
18 Collective Action Settlement (“Martinez Declaration”), Plaintiff Martinez spent a substantial
19 amount of time providing responses and producing documents in response to multiple sets of
20 formal, written discovery requests propounded by Defendant. Plaintiff Martinez also spent a
21 number of hours preparing for and attending a full day of deposition. Plaintiff Martinez has
22 contributed a considerable amount of time and effort to this litigation on behalf of the Class, by
23 assisting Class Counsel in identifying documents, gathering and producing relevant documents
24
   and information, providing the facts and evidence necessary to prove the allegations, and
25
   discussing with Class Counsel about his work experiences with Defendant. Plaintiff Martinez
26
   has also actively maintained contact with Class Counsel throughout the litigation.
27
   ///
28
                                                            20
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 21 of 34



 1           Plaintiffs Obeso Coto, Solorio, and Rivera were also available whenever Class Counsel
 2 needed them and actively tried to obtain and provide information that would benefit the Class.
 3 Plaintiffs Obeso Coto, Solorio, and Rivera have contributed a considerable amount of time and
 4 effort to this litigation on behalf of the Class, by assisting Class Counsel in identifying
 5 documents, gathering and producing relevant documents and information, providing the facts
 6 and evidence necessary to prove the allegations, and discussing with Class Counsel about their
 7 work experiences with Defendant. Plaintiffs Obeso Coto, Solorio, and Rivera have also actively
 8 maintained contact with Class Counsel throughout the litigation.
 9           In light of the considerable number of hours that each of the Plaintiffs have spent to push
10 forward the case and benefit the Class, it is appropriate and just for Plaintiff Beltran, Martinez,
11 Obeso Coto, and Solorio to receive a reasonable Incentive Awards in the amount of $7,500 and
12 for Plaintiff Rivera to receive a reasonable Incentive Awards in the amount of $3,500, in addition
13 to their Individual Settlement Payments, for their services on behalf of the Class.
14
15           7.      The Perceived “Smooth Sailing” Provision for The Attorneys’ Fees and
16                   Incentive Fees is Easily Addressed by Removal of Such Provision and the
17                   Magistrate’s Order Could Have Provided for This Rather Condition Than
18                   Denying the Motion
19      The parties have already agreed to remove the perceived “smooth sailing” language
20 regarding the attorneys’ fees in Section III, paragraph 5 (“Defendant agrees not to oppose or
21 impede any application of motion by Class Counsel for attorneys’ fees . . ..”) and regarding the
22 Incentive Awards (“Defendant agrees not to oppose or impede any application or motion for
23 the…Incentive Awards”).
24      B.        PLAINTIFFS HAVE DEMONSTRATED THAT THERE IS A BONA FIDE
25                DISPUTE RE THE FLSA CLAIM
26           An FLSA collective action may exist where workers are similarly situated. Campbell v.
27 City of Los Angeles, 903 F.3d 1090, 1100 (9th Cir. 2018). Workers are similarly situated and
28 may proceed as a collective, to the extent they share a similar issue of law or fact material to the
                                                            21
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 22 of 34



 1 disposition of the FLSA claims. Id. at 1117. Settlement is permissible when there is a bona fide
 2 dispute such that there are legitimate questions about FLSA coverage and extent of defendant’s
 3 FLSA liability. Nen Thio v. Genji, LLC, 14 F.Supp.3d 1324, 1333 (N.D. Cal. 2014). The court
 4 may approve such a settlement in order to promote the policy of encouraging the settlement of
 5 litigation. Ibid. Here, there is a bona fide dispute regarding both the issue of the scope of
 6 coverage and the potential liability.
 7           Addressing the issue of liability first, the amount of wages which can be recovered under
 8 the FLSA here is limited to those not recovered under California law because the basis of the
 9 claims is the same. See Maravilla v. Rosas Brothers Construction, Inc., 401 F.Supp.3d 886, 898,
10 n. 11 (N.D. Cal. 2019)(No double recovery); see e.g. Sillah v. Command International Security
11 Services, 154 F.Supp.3d 891, 912-13 (N.D. Cal. 2015)(where both California and FLSA
12 overtime claims, court found damages based on California law calculation). Here, the basis of
13 the Second Cause of Action under the FLSA is for allegedly unpaid overtime and is based on the
14 same facts as the First Cause of Action for unpaid overtime under California law. Thus, the
15 analysis of the risk of recovery for the overtime cause of action under California law, discussed
16 above, equally applies here and constitutes a bona fide dispute. This logic also applies to the
17 claims for minimum wages under California law and the claims for minimum wages under FLSA
18 (i.e., the third and fourth causes of action).
19           In addition to the bona fide dispute as to liability, the recoverability of liquidated
20 damages under the FLSA is also subject to bona fide dispute. As to availability of liquidated
21 damages, there is a bona fide dispute because Defendant contests that it violated the law
22 regarding overtime wages. Defendant contends that even if an employee’s hours were inaccurate
23 from time to time as a result of the rounding, liquidated damages are unavailable because
24 Defendant acted with both subjective and objective good faith. See Chao v. A-One Medical
25 Services, Inc., 346 F.3d 908, 919-20 (9th Cir. 2003) (exception to award of liquidated damages
26 where defendant acted with both subjective and objective good faith). Specifically, the claim that
27 overtime was not paid is partially grounded in Defendant’s rounding policies, however,
28 Defendant contends its rounding policy was developed and applied with both the subjective and
                                                             22
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 23 of 34



 1 objective good faith belief it was compliant as facially neutral and neutral in application. See Selk
 2 v. Pioneers Memorial Healthcare District, 159 F.Supp.3d 1164, 1174 (S.D. Cal. 2016)(state of
 3 law on rounding was uncertain and subject to bona fide dispute).8 Thus the availability and
 4 appropriateness of recovering liquidated damages creates a bona fide dispute.
 5              The bona fide dispute on whether Defendant acted in good faith also gives rise to a bona
 6 fide dispute over whether the statute of limitations is two or three years. See e.g. Alvarez Perez v.
 7 Sanford-Orlando Kennel Club, Inc.,
 8              Further, there is a bona fide dispute regarding the calculation of any liquidated damages.
 9 As a preliminary matter, any liquidated damages would be calculated based on the amount
10 recoverable under the FLSA rather than California law. Sillah v. Command International
11 Security Services, 154 F.Supp.3d 891,913 (N.D. Cal. 2015). Thus, whether a two or three-year
12 statutory limitation period applies creates a bona fide dispute as to the amount of any liquidated
13 damages. Defendant contends that dispute is particularly impactful here because if the FLSA
14 claim has a two-year statute of limitations the earliest date to which the FLSA would apply
15 would be April 11, 2016, because there is no relation back for FLSA claims, which is only
16 approximately 7 months prior to the time Defendant contends it discontinued rounding
17 altogether. Defendant contends that given the claim for overtime wages under the FLSA is
18 partially rooted in Defendant’s allegedly non-compliant rounding policy, the determination of
19 what statute of limitations period applies creates a bona fide dispute. It has been recognized that
20 the question of when a neutral rounding policy may produce consequences that implicate the
21 FLSA is unsettled and can give rise to a bona fide dispute. Selk v. Pioneers Memorial Healthcare
22 District, 159 F.Supp.3d 1164, 1174 (S.D. Cal. 2016). Moreover, the de minimis rule applies to
23 the FLSA and Defendant contends that any time that was unrecorded as a result of its rounding
24 policy was de minimis. Corbin v. Time Warner Entertainment-Advance/Newhouse Partnership,
25 821 F.3d 1069, 1081-82 (9th Cir. 2016). Given the various, and as Defendant describes, trivial
26 claims, of time lost (or gained) through rounding, this also creates a bona fide dispute. See ibid.
27   8
    The critical date on the status of the issue of rounding is December of 2016, when Defendant contends the practice
28 of rounding was stopped. Thus, the issue of good faith focuses on the state of the law prior to that time. In fact, the
   complaint here was filed July 7, 2015. The Selk decision of January 2016 is in the heart of the time in issue.
                                                                23
         Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                   Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 24 of 34



 1      C.      THE OPT-IN PROCEDURE FOR THE FLSA CLAIM IS APPROPRIATE
 2              AND SHOULD HAVE BEEN APPROVED BY THE MAGISTRATE
 3           The Magistrate’s Order expresses a clear opposition to the use of a check cashing opt-in
 4 to the FLSA collective. The Magistrate concludes that to comply with the FLSA, the parties must
 5 provide notice and an opportunity to opt-in to the FLSA prior to final approval of the settlement
 6 agreement. There are five responses to this observation. First, there are a number of cases within
 7 the California federal district courts approving similar procedures, including the one after which
 8 the process here was modeled. Second, the procedure here does include substantial pre-final
 9 approval notice. Third, the process here is not just simply cashing a check but includes, after the
10 aforementioned notice, a consent form (i.e., a signed, cashed check) providing the means for
11 confirming a willingness to join the action. See Stone v. Troy Construction, LLC, 935 F.3d 141,
12 153 (3rd Cir. 2019) (“[c]ourts have shown considerable flexibility in what constitutes ‘written
13 consent’ as long as the signed document indicates consent to join the lawsuit”). Fourth, this case
14 was originally filed in July of 2015 and placing unnecessary burdens on joining the FLSA class
15 serves no purpose but will likely reduce the number of participants. And fifth, there is no
16 authority requiring the ability to opt-in be provided prior to the final approval. In fact, the
17 governing statute, 29 U.S.C. §216(b), neither specifies a form for the consent nor the time a
18 consent must be filed. “The FLSA does not specify when a person must opt-in to a collective
19 action, rather, the deadline is set by the court.” Ruggles v. Wellpoint, Inc., 687 F.Supp.2d 30, 37
20 (N.D. N.Y. 2009). As a final observation, there is no one here waiting in the wings to file a case
21 for non-participating persons eligible to be in the FLSA collective action and certainly not with
22 the capability of filing a new action that would cover anywhere near the time frame included
23 here. Manning v. Gold Belt Falcon, LLC, 817 F.Supp.2d 451, 453-54 (D. N.J. 2011).
24           Instructive in analyzing the situation here is the case of Franco v. Ruiz Food Products,
25 Inc., 2012 WL 5941801 (E.D. Cal. Nov. 27, 2012) (“Franco”). That the opt-in procedure in
26 Franco and that here are very similar is no accident. The opt-in utilized here is modeled off that
27 which obtained final approval in Franco from a magistrate of the Eastern District, Fresno
28 Division, Sheila K. Oberto. In granting final approval of the opt-in procedure in a hybrid
                                                            24
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 25 of 34



 1 settlement of a class and collective action, the court approved the following as the opt-in
 2 procedure:
 3          “All Settlement Award checks issued to Class Members shall contain, on the back
            of the check, the following language, which shall be the opt-in consent required
 4          by the FLSA: “By endorsing this check, I consent to join the Class in Franco, et.
            al. v. Ruiz Food Products, Inc., elect to participate in the Settlement, and agree to
 5          release all of my claims that are covered by the Settlement .” Class Members must
            only cash one Settlement Award check to opt-in to the Class. Any checks that are
 6          not cashed will be paid by Defendant to Ruiz–4–Kids and the Chicana Latina
            Foundation. Declarations from the Settlement Administrator of proof of
 7          payments, and a list of all persons who have cashed a Settlement Award check,
            will be filed with the Court 120 calendar days after Settlement Award checks are
 8          issued. Such declarations shall be provided to Class Counsel and Defendant's
            Counsel; . . ..”
 9
            Franco, 2012 WL 5941801, *24.
10
11          Here, paragraph 19 of Section III of the Settlement spells out the opt-in process that has a
12 consent on the back of the check, in English and Spanish, and provides that should the court
13 require it, the checks shall be filed with the court to evidence the consent of those opting into the
14 collective action. Paragraph 19, subdivision b, of Section III, states:
15          As of the Effective Date, only those FLSA Members who cash, deposit, or
            otherwise negotiate their FLSA Payment (i.e., Participating FLSA Members) will
16          be deemed to have consented to join an action under the FLSA and opted-in on a
            collective basis with respect to such claims, and will be bound to the FLSA
17          Settlement and any judgment entered by the Court based thereon, and thereby
            forever release and discharge the Released FLSA Claims. To effectuate the
18          FLSA Settlement, the FLSA Payment shall contain a statement, in English and
            Spanish, that clearly states that if the FLSA Member cashes, deposits, or
19          otherwise negotiates his or her check, doing so will constitute consent and an
            opt-in to join the action under the FLSA claims, on a collective basis, and as a
20          result, he or she will be bound to the FLSA Settlement. This statement shall
            state:
21
                     “By endorsing this check, I consent to join the lawsuit entitled Beltran, et.
22                   al. v. Olam West Coast, Inc., Eastern District of California, Fresno
                     Division, Case No. 1:18-cv-01676-LJO-SAB, pursuant to the provisions
23                   of the Fair Labor Standards Act (“FLSA”), 29 USC Section 216(b), for
                     purposes of participating in the settlement. I further understand and agree
24                   that my cashing, depositing, or otherwise negotiating this check
                     constitutes a full and complete release of any and all of Released FLSA
25                   Claims and that a copy of this check, may be filed with the Court, with
                     personal information other than my name redacted, as evidence of my
26                   consent.”
27 The check includes clear language of the rights of each FLSA Member as well as information on
28 the possibility that their check will be filed with the court as evidence of their consent to opt-in to
                                                            25
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 26 of 34



 1 the FLSA Collective. Further, the Settlement Agreement provides for the filing of a declaration
 2 with the Court by the Settlement Administrator providing a list of all Participating FLSA
 3 Members, by name only, as proof that those individuals have “opted-in” to the FLSA Settlement
 4 and further authorized the Settlement Administrator to file copies of the cashed, deposited,
 5 and/or otherwise negotiated FLSA Payments with the Court, with private information redacted,
 6 excepting the Participating FLSA Members’ names, if so ordered by the Court as a condition of
 7 approval of this Settlement. (Settlement Agreement, Section III, ¶ 19, subd. d.) Moreover, and
 8 not mentioned in the Magistrate’s Order, the check will be preceded by a 6 page Notice of FLSA
 9 Settlement (“FLSA Notice”) explaining the FLSA settlement, the applicable workweeks and the
10 opt-in procedure and, by the time the check can be cashed, the court will have approved the
11 FLSA settlement as fair and reasonable.
12          This procedure is analogous, and even more thorough, than that approved by Magistrate
13 Judge Oberto in Franco. See also, Castro v. Paragon Industries, Inc., 2020 WL 1984240, *2,
14 *19, n. 3 (E.D. Cal. Apr. 2, 2020) (Drozd, J.) (where a nearly identical opt in procedure was
15 preliminarily approved).
16          Magistrate Judge Oberto is not alone in approving a check cashing opt-in procedure for
17 the settlement of FLSA claims. Other cases doing so, either as preliminary or final approval, in
18 the federal districts of California include, Castro v. Paragon Industries, Inc., 2020 WL 1984240,
19 *3, n. 3 (E.D. Cal. Apr. 2, 2020) (Drozd, J.); Otey v. CrowdFlower Inc., 2015 WL 4076620, *3
20 (N.D. Cal. July 2, 2015) (Tigar, J.); Foster v. Advantage Sales and Marketing LLC, 2019 WL
21 6699793, *2-3 (N.D. Cal. Dec. 9, 2019) (Beeler, M.J.); Lazarin v. Pro Unlimited Inc., 2013 WL
22 3541217, *2 (N.D. Cal. July 11, 2013) (Lloyd, M.J.).
23          The Magistrate’s Order simply dismisses the cases supporting the opt-in process here in a
24 footnote that mentions a 2014 case from the Central District in a footnote, i.e. Lee v. JPMorgan
25 Chase & Co., 2014 WL 12580237 (C.D. Cal. Nov. 24, 2014). In contrast, the Magistrate’s Order
26 cites to six cases as rejecting such a process without any discussion as to the details of the opt-in
27 procedures and the perceived inadequacies. An examination of those decisions shows they do not
28 support the Magistrate’s conclusion.
                                                            26
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 27 of 34



 1           In Haralson v. U.S. Aviation Services Corp., 383 F.Supp.3d 959, 969 (N.D. Cal. 2019),
 2 the lead cite in the string cite of cases relied on by the Magistrate, Judge Jon S. Tigar, did not
 3 even rule that a check cashing opt-in was categorically unacceptable. In fact, the court expressly
 4 did not make such a ruling but instead stated that:
 5           “Finally, even were the Court to preliminarily certify a collective action, Plaintiff
             would have to address how the Settlement's procedures comply with the FLSA's
 6           requirement that “[n]o employee shall be a party plaintiff to any [collective]
             action unless he gives his consent in writing to become such a party and such
 7           consent is filed in the court in which such action is brought.” 29 U.S.C. § 216(b).
             Under Plaintiff's proposal, class members would agree to release any FLSA
 8           claims by signing and cashing a settlement check. ECF No. 74-1 at 46 (“[T]he
             Release shall not include the release of claims under the FLSA unless you
 9           actually cash your Individual Settlement Payment.”). Many courts, having
             consulted § 216(b)'s requirements, have rejected this opt-in by settlement check
10           proposal.”
11           ...
12           “In short, the parties face a formidable series of obstacles to justifying the release
             of FLSA claims in the Settlement. Because Plaintiff's motion does not discuss
13           these additional issues, the Court expresses no conclusive opinion on them. But
             the Court expects that any renewed motion, if it includes such a release, will
14           thoroughly address the concerns raised by these other courts.” (Emphasis added).
15
     In making these comments, the Court did not mention that many courts had approved such a
16
     process. Moreover, the single sentence recited in the Court’s comments is the only provision in
17
     the settlement agreement before the court in Haralson on the issue of opting in and is in no way
18
     comparable to the process presented here. Moreover, there was no decision on the issue because
19
     the parties dropped the FLSA from settlement.
20
             Smothers v. NorthStar Alarm Servs., 2019 WL 208294 (E.D. Cal. Jan. 22, 2019), also
21
     relied on by the Magistrate, is distinguishable, and addresses a completely different concern than
22
     that expressed in the Magistrate’s Order. In Smothers, the court focuses on “the parties’
23
     agreement to have the Settlement Administrator “maintain copies of all negotiated checks . . .
24
     and file with the Court at least 14 days prior to the Final Approval and Fairness Hearing, a
25
     declaration at the conclusion of the check-cashing period listing the names . . ..” Smothers, *11.
26
     The Court observes that “Plaintiffs provide no justification for distributing settlement funds
27
     before settlement has finally been approved.” Ibid. (emphasis added). This does not happen
28
                                                             27
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 28 of 34



 1 here and this is not the concern raised in the Magistrate’s Order. Moreover, Smothers barely
 2 mentions the Franco decision, and then only to misleadingly characterize it as being “with no
 3 citation whatsoever to §216’s opt-in language.” While the court in Franco did not cite “§216” by
 4 number in addressing opting in, it stated that “All Settlement Award checks issued to Class
 5 Members shall contain, on the back of the check, the following language, which shall be the
 6 opt-in consent required by the FLSA: “By endorsing this check, I consent to join the Class in
 7 Franco, et. al. v. Ruiz Food Products, Inc., elect to participate in the Settlement, and agree to
 8 release all of my claims that are covered by the Settlement.” Franco, *24 (emphasis added).
 9 Here, while notice is provided prior to final approval, the checks are not sent until after. This
10 provides for both pre-approval notice and appropriate opt-in. See, Franco, *24 (final approval);
11 Castro, *3 n. 3 (preliminary approval); Otey, *3 (final approval); Foster, *2 (preliminary
12 approval), Lazarin, *9 (final approval).
13          None of the other four cases cited in the string cite in the Magistrate’s Order present any
14 binding or persuasive authority to require a certain form of consent or restrict the court’s
15 discretion on when the consents need to be filed. In fact, only one, Smith v. Kaiser Foundation
16 Hospitals, 2019 WL 5864170, *10 (S.D. Cal. Nov. 7, 2019), even refers to a concern about a
17 post-approval opt-in expressed in the Magistrate’s Order and then, only in a comment made
18 without citation to any authority. Even though there is such a comment in Smith, it does not
19 support the Magistrate’s Order conclusion. The court in Smith does not dissect the check-cashing
20 “opt-in” from the rest of the opt-in procedure. To the contrary, the opinion is clear that notice
21 and check-cashing are considered together. The court in Smith stated:
22          “Second, as is discussed further in Section IV.C.5 below, the proposed procedure
            and language does not give adequate notice or explanation of the FLSA
23          implications. As the Supreme Court has explained, the benefits of collective
            action “depend on employees receiving accurate and timely notice concerning the
24          pendency of the collective action, so that they can make informed decisions about
            whether to participate.” Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 170
25          (1989). Under the proposed procedure, however, individuals would have notice of
            the opportunity opt-in to the case only upon receipt of the settlement check, which
26          is issued after approval of the final settlement agreement. [Doc. No. 67-2, ¶ 4.2.]
            Even if this procedure could be construed as adequate consent, which it cannot,
27          obtaining consent to join the litigation after final approval of the settlement leaves
            an opt-in plaintiff with little opportunity to participate meaningfully in the
28          litigation.” Smith, *11.
                                                            28
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
 Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 29 of 34



 1 The inadequate notice referred to by the court is later explained as follows:
 2           “Here, the proposed notice does not list the claims asserted in the FAC. Nor does
             it acknowledge the hybrid nature of this lawsuit. It also does not provide any
 3           mechanism for a recipient to participate in the Rule 23 class but not opt in to the
             FLSA collective action.” Smith, *13.
 4
 5 If this is not enough to distinguish Smith from the situation here, in Smith, “the procedure
 6 proposed by plaintiffs forces Rule 23 class members to opt-out of the settlement of their state law
 7 claims if they do not wish to opt-in to the FLSA collective action and also release those claims.”
 8 Smith, *11. Thus, the observation about participating meaningfully, read in context, is driven at
 9 least in part by the fact there is no notice of the FLSA until the checks are received, and then
10 with no explanation. This is not the case here.9
11           Plaintiffs believe that if given the opportunity to revisit his comment in the Magistrate’s
12 Order that “[i]n essence, the settlement agreement treats each employee as being included in the
13 FLSA settlement and the failure to cash the check would be the employee’s decision to opt-out,”
14 the Magistrate would retract such observation. If the potential collective member does nothing
15 they are not in the collective. It is the affirmative act of cashing the check, in light of the
16 substantial information provided, that is opting into the collective. Doing nothing is not “opting
17 out.” To say otherwise turns the idea of opting in or opting out on its head. The opt-in here is
18 logically no different than if there was a severable “stub” on the check that had to be signed and
19 sent in along with the cashing of the check. The only difference is the cashed check is what is
20 available to be filed with the court if it is so ordered.
21           For these reasons, the Court should not adopt the finding and recommendation of the
22 Magistrate’s Order on the opt-in but should grant preliminary approval.
23         D.     THE SETTLEMENT WAS PROVIDED TO THE LWDA BY PLAINTIFFS
24           Plaintiffs did properly submit the Settlement to the LWDA as required. See Aiwazian
25 Suppl. Decl., ¶ 58.           Specifically, the moving and supporting papers for the Motion for
26 Preliminary Approval of Class and Collective Action Settlement (Dkt. No. 25) together with the
27
     9
28     Smith has been cited twice; once in the Magistrate’s Order and in Englert v. City of Merced, 2020 WL 2215749, *3
     (E.D. Cal. May 7, 2020) (Boone, M.J.).
                                                              29
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 30 of 34



 1 Third Amended Class Action and Collective Action Settlement and Release Agreement, were
 2 submitted to the LWDA on April 14, 2020 by way of online submission on the LWDA’s website
 3 at http://www.dir.ca.gov/Private-Attorneys-General-Act/Private-Attorneys-General-Act.html. Id.
 4       E.     THE UNITED WAY HAS ROUNTINELY BEEN APPROVED AS CY PRES IN
 5              THE FEDERAL DISTRICT COURTS IN CALIFORNIA AND SHOULD
 6              HAVE BEEN APPROVED BY THE MAGISTRATE
 7          Not fewer than five cases from the district courts of California, including the Eastern
 8 District, have approved the United Way as an appropriate cy pres in a wage and hour class
 9 action. It is simply not necessary to reinvent the wheel here.
10          Important to the analysis is the scope of the provision naming the United Way as cy pres.
11 The Settlement Agreement states, at paragraph 23, that: “Funds associated with [] cancelled
12 checks, will be transmitted to the United Way, a non-profit organization, for the local chapters in
13 Fresno County, Kings County, Santa Clara County, and Colusa County, which are the local
14 chapters of the counties in which Defendant’s Fresno, Firebaugh, Hanford, Lemoore, Gilroy,
15 and/or Williams facilities in California are located, on a pro rata basis based upon the number of
16 Class Members that worked or are working in each said county, as determined based on the
17 Work Locations indicated in the Class List.” This puts the money in the hands of the United Way
18 in each of the affected areas.
19          The use of the United Way as a cy pres in wage and hour class settlements is well
20 recognized in the district courts of California. In Djukich v. Autonation Inc., the court stated in
21 granting final approval of a wage and hour class action settlement:
22
            United Way of California is a charity that “advances the health, education[,] and
23          financial sustainability ... through education and advocacy.” About Us, UNITED
            WAY, https: //www.unitedwaysca.org/who-we-are/about-us (last visited Nov. 6,
24          2015). United Way also invests in and advocates for “job training, workforce
            development programs, apprenticeships, and other opportunities that create
25          family-sustaining         employment.”        Income,       UNITED         WAY,
            https://www.unitedwaysca.org/ourwork/income#workforce (last visited Nov. 6,
26          2015). While Plaintiffs do not analyze whether United Way satisfies the
            requirements set forth in Lane, other courts have previously approved United Way
27          as a cy pres beneficiary in wage and hour cases. See, e.g., Ogbuehi v. Comcast of
            Cal./Colo./Fla./Or., Inc., 303 F.R.D. 337, 354 (E.D. Cal. 2014). Further,
28          Defendant does not object to the use of United Way as a cy pres beneficiary.
                                                            30
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 31 of 34


             Given that United Way appears to account for the nature of Plaintiffs’ lawsuit,
 1           Lane, 696 F.3d at 819, the Court finds that United Way is an appropriate cy pres
             beneficiary.
 2
             Djukich v. Autonation Inc., 2015 WL 13756099, *9 (C.D. Cal. Nov. 12, 2015).
 3
             In Terry v. Hoovestol, Inc., the court echoed the sentiments of the court in Djukick in
 4
     granting preliminary approval of the United Way of California as cy pres in wage and hour class
 5
     action, stating:
 6
             The Settlement Agreement now names the United Way of California as the cy
 7           pres recipient of these unclaimed funds. Settlement Agreement ¶ III.I.11. As the
             Agreement explains, the United Way provides direct service “programs aimed at
 8           promoting steady, gainful employment of Californians,” as well as advocating for
             the interests of employees at a policy level. Id. Because this is a class action
 9           brought by employees against their employer, the Court concludes that the parties
             have met their burden to show “a driving nexus between the plaintiff class and the
10           cy pres beneficiaries.” Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012)
             (citation omitted). An award to the United Way of California is “guided by (1) the
11           objectives of the underlying statute(s) and (2) the interests of the silent class
             members.” Id. (citation omitted). Accordingly, the cy pres distribution plan
12           described in the revised Settlement Agreement poses no barrier to preliminary
             approval.
13
             Terry v. Hoovestol, Inc., 2018 WL 6439167, *5 (N.D. Cal., Dec. 7, 2018)
14
             In the Eastern District, the United Way of Fresno County was approved by Magistrate
15
     Oberto as cy pres in a wage and hour case for a local meat packaging plant with a class of 1,837.
16
     Barbosa v. Cargill Meat Solutions Corp., 297 F.R.D. 431, 456 (E.D. Cal. 2013). Similarly,
17
     preliminary approval of United Way as cy pres in wage and hour class action and FLSA
18
     collective action was also granted in the Eastern District, Judge Kimberly Mueller, in Ogbuehi v.
19
     Comcast of California/Colorado/Florida/Oregon, Inc., 303 F.R.D.337, 354 (E.D. Cal. 2014).
20
     Other California district courts approving the United Way as cy pres for a wage and hour
21
     settlement include Quezada v. Schneider Logistics Transloading & Distribution, Inc., 2014 WL
22
     12584436, *3 (C.D. Cal., May 12, 2014) (Inland Empire United Way approved as cy pres in
23
     wage and hour and PAGA settlement).
24
             Thus, there can be no doubt that the United Way is an appropriate cy pres and the
25
     Settlement Agreement lays out a distribution likely to provide for direct and indirect assistance to
26
     class and collective members. Moreover, to the extent the Court wants more information,
27
     supplemental briefing is an appropriate vehicle.
28
                                                             31
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 32 of 34



 1             F.    THE NOTICES CAN BE EASILY CORRECTED
 2          The criticism of the FLSA Notice relating to the opt-in to the FLSA becomes moot with
 3 acceptance of that procedure as addressed above. The only other observations in the Magistrate’s
 4 Order (i.e., that LJO was in the case number instead of NONE, and that Judge Boone had
 5 preliminarily approved the settlement) are minor revisions which could easily be corrected
 6 therefore, supplemental briefing, including revised notices, should be permitted.
 7             G. RETAINING CONTINUING JURISDICITON
 8          The Magistrate’s Order declines to approve such a provision without “a specific showing
 9 that it is necessary in this action.” In doing so, the Magistrate’s Order conflates retaining
10 jurisdiction with some time commitment. Although the court is not obligated to reserve
11 jurisdiction, if it does not, then it cannot aide in enforcement of the settlement in the present
12 action. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994). Federal courts
13 have ancillary jurisdiction to enforce a settlement agreement only “if the parties' obligation to
14 comply with the terms of the settlement agreement ha[s] been made part of the order of
15 dismissal—either by separate provision (such as a provision ‘retaining jurisdiction’ over the
16 settlement agreement) or by incorporating the terms of the settlement agreement in the order.”
17 K.C. ex rel. Erica C. v. Torlakson, 762 F.3d 963, 967 (9th Cir. 2014) quoting Kokkonen, 511
18 U.S. at 381. Courts have reserved jurisdiction when there is future performance under a
19 settlement agreement. See e.g. Chan v. Forster & Garbus, LLP, 2020 WL 2464752, *2 (E.D.
20 Cal. May 12, 2020); Kirchner v. Shred-It USA Inc., 2015 WL 13855940, *1 (E.D. Cal. Oct. 22,
21 2015); see also e.g. Clayton v. Knight Transp., 2014 WL 1154098, *7 (E.D. Cal. Mar. 21, 2014)
22 (Boone, M.J.). Here, there are a number of post-approval obligations but there is no anticipation
23 that they will not be adequately and timely performed. Thus, the reservation of jurisdiction is not
24 a commitment by the Court to spend time but to provide an avenue for Plaintiffs to assure that
25 enforcement, if necessary, will not cause the class, collective or both, to file an enforcement
26 action in the unlikely event everything does not go as planned.
27 ///
28 ///
                                                            32
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 33 of 34



 1             H. CERTIFICATION IS WARRANTED
 2           The Magistrate’s Order erroneously concludes that there is only conclusory allegations
 3 of a Uniform Policy or Procedure for purposes of certification. In fact, one basis on which a
 4 number of the claims are based is the alleged practice of rounding and so the perceived
 5 differences between the clock in times at the different facilities, referred to in the Magistrate’s
 6 Order, is a difference without a distinction. Moreover, the fact of such a consistently applied
 7 policy is included in the declarations of Edwin Aiwazian (¶26), Thomas Beltran (¶6), Mario
 8 Martinez (¶6) and Juan Rivera (¶6) and supports the conclusion that the policy of rounding was
 9 practiced throughout the facilities from which the class is drawn. Further, and again, this alleged
10 rounding underlies many of the claims relating to unpaid wages and their derivative claims. See
11 Third Amended Complaint, ¶¶46 (rounding as a policy), ¶48 (rounding re meal periods), ¶¶82,
12 92 (rounding re overtime), ¶105 (rounding re meal periods) and ¶¶127, 134 (rounding re
13 minimum wage). The fact that rounding is a hotly disputed issue does not mean it cannot suffice
14 to meet the commonality and predominance requirements in justifying certification of the class.
15 To the contrary, such a rule would turn the certification process into a trial, something it is not.
16 See Amgen, Inc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455, 469-70
17 (2013); Ontiveros v. Zamora, 2014 WL 3057506, *10 (E.D. Cal. July 7, 2014).
18 IV.       CONCLUSION
19           The district court has discretion whether to consider evidence presented for the first time
20 in a party's objection to a magistrate judge's recommendation and in addressing the presentation
21 of such evidence, the district court must actually exercise its discretion, rather than summarily
22 accepting or rejecting such evidence. U.S. v. Howell, 231 F.3d 615, 621-22 (9th Cir. 2000);
23 Brown v. Roe, 279 F.3d 742, 744 (9th Cir. 2002); see 28 U.S.C. §636(b)(1)(C)(Federal
24 Magistrates Act providing, in pertinent part, that: “The judge may also receive further evidence
25 or recommit the matter to the magistrate with instructions.”). Here, the new evidence and
26 argument illuminates and reinforces the reasons to grant the motion and does not raise new
27 issues.
28
                                                            33
     Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                               Class Action and Collective Action Settlement should be Denied
Case 1:18-cv-01676-NONE-SAB Document 28 Filed 06/23/20 Page 34 of 34



 1           For these reasons, the Court should sustain the parties’ Objections to the Findings and
 2 Recommendations and grant preliminary approval or provide Plaintiffs the opportunity to
 3 provide supplemental briefing.
 4 Date: June 23, 2020                                    LAWYERS FOR JUSTICE, PC
 5
 6                                                        BY: /s/ Edwin Aiwazian
 7                                                               Edwin Aiwazian
                                                                 Attorneys for Plaintiffs Thomas Beltran,
 8                                                               Mario Martinez, and Juan Rivera
 9
10
     Date: June 23, 2020                                  HATMAKER LAW GROUP
11
12
                                                          BY: /s/ Susan K. Hatmaker
13                                                               Susan K. Hatmaker
                                                                 Robert W. Branch
14                                                               Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             34
      Objections to Magistrate Judge’s Findings and Recommendations that Plaintiffs’ Motion for Preliminary Approval of
                                Class Action and Collective Action Settlement should be Denied
